 



Exhibit 10.18

FIRST AMENDMENT TO

LOAN AGREEMENT

     This First Amendment to Loan Agreement is dated as of December 31, 2004 by
and among Comstock Resources, Inc. (“Lender”) and Bois d’Arc Energy, LLC, Bois
d’Arc Properties, LP and Bois d’Arc Offshore, Ltd. (collectively, the
“Borrower”).

     A. The Lender and Borrower are parties to the Loan Agreement dated as of
July 16, 2004 (the “Loan Agreement”).

     B. The parties desire to extend the maturity date set forth in the Loan
Agreement.

     In consideration of the mutual covenants and agreements contained herein,
the parties hereto covenant and agree as follow:

     1. Capitalized Terms. Capitalized terms not defined herein shall have the
meaning set forth in the Loan Agreement.

     2. Amendment to Maturity Date. The definition of “Maturity Date” is hereby
amended to read in its entirety as follows:

     “Maturity Date” means (a) April 1, 2006 or (b) such earlier date upon which
(i) the Commitment may be terminated in accordance with the terms hereof or
(ii) the CRI Credit Facility is terminated.

     3. Miscellaneous.

          (a) Loan Documents. This Amendment shall constitute a Loan Document.

          (b) References. Any reference to the Loan Agreement contained in any
document, instrument or agreement executed in connection with the Loan Agreement
shall be deemed to be a reference to the Loan Agreement as modified by this
Amendment.

          (c) Counterparts. This Amendment may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

          (d) Ratification. Except as expressly modified and superceded by this
Amendment, the terms and provisions of the Loan Agreement are ratified and
confirmed and shall continue in full force and effect and represent the valid,
enforceable and collectible obligations of the Borrower.

          (e) Governing Law. This Amendment shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of
Texas, without regard to conflict of laws principles.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

                      LENDER:    
 
                    COMSTOCK RESOURCES, INC.    
 
                    By:   /s/ ROLAND O. BURNS                  

  Name:       Roland O. Burns    

  Title:       Senior Vice President, Chief Financial Officer    
 
                    BOIS D’ARC ENERGY, LLC    
 
                    By:   /s/ WAYNE L. LAUFER                  

  Name:       Wayne L. Laufer    

  Title:       Chief Executive Officer    
 
                    BOIS D’ARC PROPERTIES, LP    
 
               

  By:       Bois d’Arc Holdings, LLC,
its general partner    
 
                    By:   /s/ WAYNE L. LAUFER                  

  Name:       Wayne L. Laufer    

  Title:       Chief Executive Officer    
 
                    BOIS D’ARC OFFSHORE, LTD.    
 
               

  By:       Bois d’Arc Oil and Gas Company, LLC, its general partner    
 
                    By:   /s/ WAYNE L. LAUFER                  

  Name:       Wayne L. Laufer    

  Title:       Chief Executive Officer    

-2-